*511
By the Court.

Starnes J.,
delivering the opinion.
j[l.] This Court is always anxious to maintain a writ of error, if it can be lawfully done, and will never dismiss the same, -except for reasons of substantial justice. Such reasons constrain us to dismiss this proceeding.
^There are no parties before us. The writ of error runs in the names of William Neves and John 0. Neves, complainants, and the citation also refers to the case, as between these persons and the defendants. But the record shows, that both William and John C. Neves are dead—that their estates are not represented.; and that this case, though in their names, is brought here by others. They, however, are made, by the record, parties to the case, or there are no parties. They, of course, cannot be parties, and any judgment which we may render, therefore, must be fruitless. It can bind no one.
A Court of Justice should never interfere, to do a vain or a fruitless thing; and this writ of error must be dismissed.